DETAILED ACTION
This action is in response to the after final amendment dated 15 August 2022.  No claims are amended.  Claims 27 and 36 have been cancelled.  No claims have been added.  Claims 21-26, 28-35, and 37-40 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Based on applicant’s amendment, the 35 U.S.C. 112(d)/fourth paragraph rejection of claims 27 and 36 is withdrawn.

Terminal Disclaimer
Based on applicant’s filing of the approved terminal disclaimer dated 15 August 2022, the non-statutory double patenting rejection of claims 21-40 is withdrawn.

Allowable Subject Matter
Claims 21-26, 28-35, and 37-40 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Tseng et al. (US 2009/0249247 A1), TopWindowsTutorials (“Windows 7 Tutorial 1 – Introduction to the Desktop”, <URL: https://www.youtube.com/watch?v=_Jp6XjlGXvU>) and MediaChance (“MultiMonitor TaskBar”).

Tseng teaches expansion of the notification bar over the display in response to a user gesture.

TopWindowsTutorials teaches a taskbar having at least two portions which are independently expandable.

MediaChance teaches extension of a taskbar across two monitors where the taskbar in each monitor is individually actionable.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: displaying information on a mobile device, the method comprising: displaying, by a processor, an annunciator window having information therein showing at least one of a device status, a connectivity status, and a messaging status wherein a first portion of the annunciator window is displayed in a first display of the mobile device and a second portion of the annunciator window is displayed in a second display of the mobile device; receiving, by the processor, a user input gesture in the first portion of the annunciator window displayed in the first display; and in response to the user input gesture: expanding, by the processor, a first size of the first portion of the annunciator window, wherein the annunciator window is expanded as a drawer over the first display; and maintaining, by the processor, a second size of the second portion of the annunciator window displayed in the second display, wherein the second portion of the annunciator window is not expanded over the second display.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174